NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KLEIDER IVAN CARRETO-DIAZ,                      No.    15-71834

                Petitioner,                     Agency No. A205-378-222

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Kleider Ivan Carreto-Diaz, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

Carreto-Diaz’s appeal from an immigration judge’s (“IJ”) decision denying

Carreto-Diaz’s application for asylum, withholding of removal and relief under the




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We deny in part and dismiss in part the petition for review.

      In his petition for review, Carreto-Diaz does not challenge the BIA’s

determination that the harm he suffered in Guatemala does not rise to the level of

persecution, that the social groups he presented to the agency are not cognizable,

and that he otherwise failed to establish a nexus between either the harm he

suffered or the harm he fears and a protected ground. Thus, he has waived any

argument based thereon. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259–60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived).

      This court lacks jurisdiction to review Carreto-Diaz’s unexhausted claim

based on his status as a young male returning to Guatemala after a long residence

in the United States. See Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir.

2004).

      Thus, Carreto-Diaz’s asylum and withholding of removal claims fail.

      Carreto-Diaz does not challenge in his petition for review the BIA’s denial

of his CAT claim and thus has waived the issue. See Martinez-Serrano, 94 F.3d at

1259–60.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2